Citation Nr: 0335412	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from September 1965 to 
November 1966.  The veteran died in February 2001.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Togus, Maine Regional Office (RO).

In March 2002, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.

There are contentions concerning failure of a VA medical 
center to provide a heart monitor.  To the extent this is a 
claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, it should be addressed by the RO.  Therefore, that 
issue is referred to the RO for appropriate action.


REMAND

The veteran died in February 2001 and the cause of the 
veteran's death was hypertensive vascular disease.  The 
appellant contends that the veteran's service connected 
disabilities significantly and materially contributed to his 
development of hypertensive heart disease.  Specifically, it 
is alleged that the medication he took for his psychiatric 
disorder contributed to death.

In the instant case, the Board notes that it does not appear 
that the appellant has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence, or any information regarding the VCAA 
whatsoever.  During the pendency of this appeal, the Veterans 
Claim Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  As the provisions of the VCAA were not 
provided to the appellant, to fully comply with the VCAA, on 
remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
appellant and her representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the appellant has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate her 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the appellant is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	After completion of the requested 
development, if additional argument or 
evidence is submitted, the RO should 
review the appellant's claim on the 
basis of all the evidence of record.  
If the action taken remains adverse to 
the appellant in any way, she and her 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case (SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The appellant 
and her representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




